Exhibit 10.27

 

[arcgex1027img001.jpg]



 

DATED 31st December 2013

 

(1)CROWN CREST PROPERTY DEVELOPMENTS LIMITED (seller)

(2)ARC CCLTRUK001, LLC (Buyer)

(3)CROWN CREST (LEICESTER) PLC AND CROWN CREST GROUP LIMITED AND poundstretcher
limited (Guarantors)

 





 

CONTRACT FOR THE SALE OF FREEHOLD LAND WITH LEASEBACK

of Land and Buildings at Desford Road, Kirby Muxloe, Leicestershire LE9 2BJ



 



 

 

 

 

CONTENTS

 

CLAUSE

 

1 INTERPRETATION 1 2 SALE AND PURCHASE 3 3 GRANT OF THE LEASE 3 4 SCHEDULE OF
IMMEDIATE REPAIRS 4 5 CONDITIONS 4 6 RISK AND INSURANCE 4 7 DEPOSIT 4 8 DEDUCING
TITLE 5 9 TITLE GUARANTEE 5 10 MATTERS AFFECTING THE PROPERTY 5 11 TRANSFER 6 12
DEED OF COVENANT 6 13 SELLER'S TITLE PENDING REGISTRATION 6 14 VAT 6 15
COMPLETION 6 16 INDEMNITY 7 17 AGREEMENT ON ENVIRONMENTAL LIABILITIES 7 18
CAPITAL ALLOWANCES ELECTION 8 19 BUYER'S ACKNOWLEDGEMENT OF CONDITION 8 20
ENTIRE AGREEMENT 8 21 JOINT AND SEVERAL LIABILITY 8 22 NOTICES 8 23 RIGHTS OF
THIRD PARTIES 9 24 GOVERNING LAW AND JURISDICTION 9 SCHEDULE 1 – Documents of
title referred to in clause 10.1.8 10 SCHEDULE 2 – Capital allowances election
11 SCHEDULE 3 – TP1 Transfer 14 SCHEDULE 4 – Schedule of Immediate Repairs 15
SCHEDULE 5 – Lease 16

 

 

 

 



THIS CONTRACT is dated 31st December 2013

 

PARTIES

 

(1)CROWN CREST PROPERTY DEVELOPMENTS LIMITED incorporated and registered in
England and Wales with company number 06415566 whose registered office is at 101
Cobden Street, Leicester LE1 2LB (Seller)

 

(2)ARC CCLTRUK001, LLC c/o Moor Park Capital Partners LLP of York House, 45
Seymour Street, London W1H 7JT (Buyer)

 

(3)CROWN CREST (LEICESTER) PLC incorporated and registered in England and Wales
with company number 04395797 whose registered office is at 101 Cobden Street,
Leicester LE1 2LB and CROWN CREST GROUP LIMITED incorporated and registered in
England and Wales with company number 05700180 whose registered office is at 101
Cobden Street, Leicester LE1 2LB and POUNDSTRETCHER LIMITED incorporated and
registered in England and Wales with company number 00553014 whose registered
office is at Trident Business Park, Leeds Road, Huddersfield HD2 1UA (together
the Guarantors)

 

AGREED TERMS

 

1.Interpretation

 

1.1The definitions in this clause apply in this contract.

 

Base Rate:

the base rate from time to time of Lloyds TSB Bank PLC.

 

Buyer's Conveyancer:

Trowers and Hamlins LLP of 3 Bunhill Row, London EC17 8YZ.

 

CAA 2001:

Capital Allowances Act 2001.

 

Charge:

the charge appearing at entries 13 and 14 of the charges register of title
number LT221323 as at 29 October 2013.

 

Completion Date:

The later of:

 

(a)the date falling 6 weeks after the date of this Contract; and

 

(b)the date 3 working days after the date on which the Condition Precedent is
satisfied or formally waived by the Buyer in writing to the Seller

 

or (if earlier) the date specified in a notice given by the Buyer to the Seller
requiring the Seller to complete on the date specified in the notice.

 

Condition Precedent

Completion of the repairs to the Property specified in the Schedule of Immediate
Repairs (here meaning the items marked "Before Completion") to the Buyer's
reasonable satisfaction in accordance with clause 4.1.

 

Contaminated Land Regime:

the contaminated land regime under Part 2A of the Environmental Protection Act
1990 (as amended from time to time) and any statutory instrument, circular or
guidance issued under it.

 

Contract Rate:

3% per annum above the Base Rate.

 

1

 

 

Deed of Covenant:

the deed of covenant required to be executed by the Buyer pursuant to the
provisions of paragraph 4.1 of Schedule 1 to the Transfer dated 15 February
2008.

 

Deed of Transfer:

the deed of transfer in form TP1 annexed hereto as Schedule 3.

 

Deposit:

£Nil.

 

Enforcing Authority:

the relevant regulator for the Property under the Contaminated Land Regime.

 

Environment:

the natural and man-made environment including all or any of the following
media, namely air, water and land (including air within buildings and other
natural or man-made structures above or below the ground) and any living
organisms (including man) or systems supported by those media.

 

Environmental Law:

all applicable laws, statutes, secondary legislation, bye-laws, common law,
directives, treaties and other measures, judgments and decisions of any court or
tribunal, codes of practice and guidance notes (as amended from time to time) in
so far as they relate to the protection of the Environment.

 

Guarantor:

Poundstretcher Limited Company Number 00553014.

 

Hazardous Substances:

any material, substance or organism which, alone or in combination with others,
is capable of causing harm to the Environment or which is likely to cause an
actionable nuisance.

 

Lease:

the lease in the form of the draft annexed to this contract at Schedule 5.

 

Licence:

the licence dated 3 March 2008 and made between Network Rail Infrastructure
Limited (1) and the Seller (2) (then known as Ensco 631 Limited).

 

Part 1 Conditions:

the conditions in Part 1 of the Standard Commercial Property Conditions (Second
Edition) and Condition means any one of them.

 

Part 2 Conditions:

the conditions in Part 2 of the Standard Commercial Property Conditions (Second
Edition) and Condition means any one of them.

 

Plan:

the plan attached to this contract.

 

Property:

the freehold property at Desford Road, Kirby Muxloe, Leicestershire LE9 2BJ
registered at HM Land Registry with absolute title under title number LT221323
shown edged red on the Plan and being part of the property registered at HM Land
Registry under title number LT221323.

 

Purchase Price:

£38,500,000 (exclusive of VAT) (thirty eight million five hundred thousand
pounds).

 

2

 

 

 

Rent Commencement Date:

the date of actual completion.

 

Rents:

the initial rent of £3,061,068 per annum (subject to review) exclusive of VAT
and any rent payable under paragraph 4 of Schedule 7 of the Lease.

 

Schedule of Immediate Repairs:

the schedule of repairs prepared by Jones Lang Lasalle dated November 2013 a
copy of which is annexed hereto at Schedule 4.

 

Seller's Conveyancer:

Gateley LLP, Knightsbridge House, Lower Brown Street, Leicester LE1 5NL (Ref:
CLM/060734.002).

 

Tenant:

Crown Crest Group Limited Company Number 05700180 and Crown Crest (Leicester)
Plc Company Number 04395797.

 

VAT:

value added tax chargeable under the Value Added Tax Act 1994 and any
replacement tax.

 

1.2The rules of interpretation in this clause apply in this contract.

 

1.3A person includes a corporate or unincorporated body.

 

1.4Unless otherwise specified, a reference to a particular law is a reference to
it as it is in force for the time being, taking account of any amendment,
extension, application or re-enactment and includes any subordinate legislation
for the time being in force made under it.

 

1.5A reference to laws in general is to all local, national and directly
applicable supra-national laws in force for the time being, taking account of
any amendment, extension, application or re-enactment and includes any
sub-ordinate laws for the time being in force made under them and all orders,
notices, codes of practice and guidance made under them.

 

1.6Writing or written includes faxes but not e-mail.

 

1.7Except where a contrary intention appears, a reference to a clause or
Schedule is a reference to a clause of or Schedule to this contract.

 

1.8Clause and Schedule headings do not affect the interpretation of this
contract.

 

2.Sale and purchase

 

2.1In consideration of the obligations contained in clause 3.1 and subject to
prior satisfaction of the Condition Precedent (or formal written waiver of the
Condition Precedent by the Buyer to the Seller), the Seller agrees to sell and
the Buyer agrees to buy the Property for the Purchase Price on the terms of this
contract.

 

2.2The Buyer cannot require the Seller to:

 

2.2.1transfer the Property or any part of it to any person other than the Buyer;
or

 

2.2.2transfer the Property in more than one parcel or by more than one transfer;
or

 

2.2.3apportion the Purchase Price between different parts of the Property.

 

3.Grant of the lease

 

3.1Immediately prior to completion of the sale of the Property, the Seller will
grant to the Tenant the Lease and procure that the Tenant and the Guarantor
enter into the Lease and will procure completion of the same. The Seller shall
deliver the Counterpart Lease duly executed by the Tenant and the Guarantor to
the Buyer on completion and the Seller shall procure that the Lease is submitted
for registration to the Land Registry and any Stamp Duty Land Tax is paid
thereon immediately following completion of the Lease. The title document will
be forwarded to the Buyer's Conveyancer following registration of the Lease and
the

 

3

 

 

Seller will satisfy any requisitions arising from the Land Registry in
accordance with clause 13.

 

3.2Subject to the Lease the Seller will sell the Property with vacant possession
at completion.

 

3.3No purchase price or deposit will be payable for the grant of the Lease.

 

3.4The Seller cannot assign, sublet, charge, or otherwise share or part with the
benefit of this contract in relation to the grant of the Lease.

 

3.5The Seller will grant the Lease with full title guarantee.

 

4.SCHEDULE OF IMMEDIATE REPAIRS

 

4.1The Seller at its own cost and expense shall forthwith commence to carry out
and complete the repairs to the Property specified in the Schedule of Immediate
Repairs such works to be carried out in a good and workmanlike manner using good
quality new materials and to the Buyer's reasonable satisfaction. The Seller
will so complete those items marked "Before Completion" prior to the Completion
Date, and the remaining items marked "within 6 months post-completion", within 6
calendar months after the date of actual completion. The Buyer's Surveyor will
be permitted to view the Property before completion and after completion as
appropriate to satisfy himself that such works have been completed in accordance
with the terms of this clause.

 

4.2If for any reason the Buyer should waive the Condition Precedent the Seller
shall remain liable to carry out the repairs specified in the Schedule of
Immediate Repairs as soon as reasonable practicable following completion.

 

5.Conditions

 

5.1The Part 1 Conditions are incorporated in this contract so far as they:

 

5.1.1apply to a sale of a freehold property by private treaty;

 

5.1.2apply to the grant of a lease;

 

5.1.3are not inconsistent with the other clauses in this contract; and

 

5.1.4have not been modified or excluded by any of the other clauses in this
contract.

 

5.2The Part 2 Conditions are not incorporated into this contract.

 

5.3Condition 1.1.4(a) does not apply to this contract.

 

5.4Condition 1.1.1(e) is amended so that reference to the contract rate in
Condition 1.1.1(e) refers instead to the Contract Rate as defined in this
contract.

 

6.Risk and insurance

 

6.1With effect from exchange of this contract, the Property shall remain as the
Seller's until completion and the Seller shall procure that the Buyer's interest
be noted on the buildings insurance policy and provide evidence of the same to
the Buyer. In the event of damage or destruction of the Property the Seller
shall diligently pursue and use all reasonable endeavours to recover any losses
under any such policy of insurance and any such monies recovered shall forthwith
be paid to the Buyer at completion or as soon as reasonably practicable
following receipt if after completion and pending completion the Seller shall
hold those monies on trust for the Buyer. Any such damage or destruction will
not negate the Buyer's obligation to complete this contract.

6.2No damage to or destruction of the Property nor any deterioration in its
condition, however caused, will entitle the Buyer either to any reduction of the
Purchase Price or to refuse to complete or to delay completion.

 

6.3Conditions 7.1.2, 7.1.3 and 7.1.4(b) do not apply to this contract.

 

7.Deposit

 

7.1No deposit shall be payable on exchange of this contract.

 

7.2Conditions 2.2.1 and 2.2.2 do not apply to this contract.

 

7.3The provisions of clause 7.4, clause 7.6 and clause 7.7 (inclusive) will
apply.

 

4

 

 

7.4In this clause the expression Deposit Balance means a sum equal to 10% of the
Purchase Price.

 

7.5If completion does not take place on the Completion Date due to the default
of the Buyer, the Buyer will immediately pay to the Seller's Conveyancer the
Deposit Balance (together with interest on it at the Contract Rate for the
period from and including the Completion Date to and including the date of
actual payment) by a method that gives immediately available funds.

 

7.6After the Deposit Balance has been paid pursuant to clause 7.4, it will be
treated as forming part of the Deposit for all purposes of this contract.

 

7.7The provisions of clause 7.4 and clause 7.6 (inclusive) are without prejudice
to any other rights or remedies of the Seller in relation to any delay in
completion.

 

8.Deducing title

 

8.1The Seller's title to the Property has been deduced to the Buyer's
Conveyancer before the date of this contract.

 

8.2The Buyer is deemed to have full knowledge of the title and is not entitled
to raise any objection, enquiry or requisition in relation to it save in
relation to any matters revealed by the Buyer's pre-completion searches.

 

8.3Conditions 6.1, 6.2, 6.3.1 and 6.4.2 do not apply to this contract.

 

9.Title guarantee

 

9.1The Seller will transfer the Property with full title guarantee.

 

9.2The implied covenants for title are modified so that:

 

9.2.1the covenant set out in section 2(1)(b) of the Law of Property
(Miscellaneous Provisions) Act 1994 will not extend to costs arising from the
Buyer's failure to:

 

(a)make proper searches; or

 

(b)raise requisitions on title or on the results of the Buyer's searches before
the date of this contract (or by completion in the case of searches referred to
in clause 10.1; and

 

9.3Condition 6.6.2 does not apply to this contract.

 

10.Matters affecting the Property

 

10.1The Seller will sell the Property free from incumbrances other than:

 

10.1.1any matters, other than the Charge, contained or referred to in the
entries or records made in registers maintained by the Land Registry as at 29
October 2013 at 10:22:19 under title number LT221323;

 

10.1.2any matters contained or referred to in this contract;

 

10.1.3any matters discoverable by inspection of the Property before the date of
this contract;

 

10.1.4any matters which the Seller does not and could not reasonably know about;

 

10.1.5any matters, other than the Charge, disclosed or which would have been
disclosed by the searches and enquiries which a prudent buyer would have made
before entering into this contract;

 

10.1.6public requirements;

 

10.1.7any matters which are unregistered interests which override registered
dispositions under Schedule 3 to the Land Registration Act 2002; and

 

10.1.8any matters disclosed in the documents listed in Schedule 1.

 

and the Seller warrants that it has disclosed to the Buyer all such matters of
which it is aware.

 

10.2Conditions 3.1.1, 3.1.2, 3.1.3, 3.1.4 and 3.3 do not apply to this contract.

 

5

 

 

10.3The Buyer is deemed to have full knowledge of the matters referred to in
clause 10.1 and will not raise any enquiry, objection, requisition or claim in
respect of any of them save as provided for in clause 8.2.

 

11.Transfer

 

11.1The transfer to the Buyer will be in the form of the Deed of Transfer.

 

11.2The Buyer and the Seller will execute the Deed of Transfer in duplicate.

 

12.DEED OF COVENANT

 

12.1The Buyer will execute and deliver the Deed of Covenant to the Seller prior
to completion and the Seller shall forthwith forward the same to Timken Alloy
Steel Europe Limited in order to procure the issue of a certificate from such
company or from its Conveyancer that the terms referred to in the Restriction
entered at entry 4 of the Proprietorship Register of LT221323 have been complied
with.

 

12.2At completion or as soon as possible thereafter the Seller will deliver such
certificate to the Buyer's Conveyancer.

 

12.3At completion the Buyer will execute and deliver to the Seller a second deed
of covenant in accordance with the provisions of clause 10 of the Third Schedule
to the Transfer dated 15 November 2007 made between Network Rail Infrastructure
Limited (1) and Timken Alloy Steel Europe Limited (2) which the Seller will then
deliver to Network Rail Infrastructure Limited.

 

13.SELLER's title pending registratioN

 

The Seller will:

 

13.1lodge or procure the lodging of the properly completed application for
registration of the Lease and all required documents at HM Land Registry and
supply a certified copy of the application to the Buyer's Conveyancer together
with a copy of any letter of acknowledgement received from HM Land Registry;

 

13.2procure that all the proper fees are paid to HM Land Registry in respect of
the application for registration;

 

13.3answer all requisitions (if any) raised by HM Land Registry as soon as
reasonably practicable and with due diligence and provide the Buyer's
Conveyancer with copies of all correspondence from and to the Land Registry
within 5 working days of receiving or sending the same;

 

13.4send, or procure that the Seller's Conveyancer sends, the title information
document to the Buyer's Conveyancer as soon as reasonably practicable (and in
any event within 2 working days) after completion of the registration of the
Lease;

 

13.5procure that the title to the Property is not subject to any registered or
noted charge or any adverse entries which may have priority to the Lease; and

 

13.6not withdraw the application for registration.

 

14.VAT

 

14.1Each amount stated to be payable by the Buyer to the Seller under or
pursuant to this contract is exclusive of VAT (if any).

 

14.2If any VAT is chargeable on any supply made by the Seller under or pursuant
to this contract, the Buyer will on receipt of a valid VAT invoice, pay the
Seller an amount equal to that VAT as additional consideration on completion.

 

14.3Conditions 1.4.1 and 1.4.2 do not apply to this contract.

 

15.Completion

 

15.1Completion will take place on the Completion Date.

 

15.2Condition 8.1.3 does not apply to this contract.

 

6

 

 

15.3Condition 8.3.2 is amended to read: "the day from which the apportionment is
to be made ("apportionment day") is the date of actual completion".

 

15.4Condition 1.1.3(b) is amended to read: "in the case of the seller, even
though a mortgage remains secured on the property, if the amount to be paid on
completion enables the property to be transferred freed of all mortgages,
(except those to which the sale is expressly subject) or if the seller produces
reasonable evidence that this is the case."

 

15.5Condition 8.4 is amended to add, "(d) any other sum which the parties agree
under the terms of the contract should be paid or allowed on completion".

 

15.6Condition 8.7 is amended to read: "The buyer is to pay the money due on
completion by a method that gives immediately available funds and, if
appropriate, by an unconditional release of a deposit held by a stakeholder".

 

15.7On completion, the Seller shall procure that the Tenant will pay to the
Buyer the Rents due for the period from and including the Rent Commencement Date
to the day before the next rent payment day (as provided for in the Lease),
apportioned as follows:

 

[A x B

 

365

 

where:

A is the Rent and any sums payable under paragraph 4 of Schedule 7 of the Lease,
and

B is the number of days from and including the Rent Commencement Date to but
excluding the next rent payment date (as provided for in the Lease).]

 

16.INDEMNITY

 

As a consequence of any planning permission granted to or on behalf of the
Seller and/or the Guarantors or any of them and to the extent that the Buyer is
called upon to pay or pays any money and/or as a result of:

 

16.1Schedule 1 to the transfer of the Property and that land dated 15 February
2008 made between (1) Timken Alloy Steel Europe Limited and (2) Ensco 631
Limited; and/or

 

16.2the Third Schedule to the transfer of part of the Property dated 15 November
2007 and made between (1) Network Rail Infrastructure Limited and (2) Timken
Alloy Steel Limited the Seller (and in default the Guarantors) shall indemnify
the Buyer for any monies so paid.

 

17.AGREEMENT ON ENVIRONMENTAL LIABILITIES

 

17.1Notwithstanding any other provisions in this Agreement, the Buyer and Seller
agree that:

 

17.2Any liability under Environmental Law (including, without limitation, any
liability under the Contaminated Land Regime) arising in respect of Hazardous
Substances in, on, under or emanating from the Property on or before the date of
actual completion shall be the sole responsibility of the Seller.

 

17.3This clause constitutes an agreement on liabilities under the Department for
Environment, Food and Rural Affairs' statutory guidance on the Contaminated Land
Regime.

17.4If the Enforcing Authority serves a notice under the Contaminated Land
Regime on either Party, either Party may produce a copy of this clause to any
Enforcing Authority or court for the purposes of determining liability under the
Contaminated Land Regime, regardless of any confidentiality agreement that may
exist between the Parties relating to this Agreement or any of its provisions.

 

17.5Neither Party shall challenge the application of the agreement on
liabilities set out in this clause.

 

17.6The Seller will indemnify the Buyer against any liability or loss suffered
which is the responsibility of the Seller pursuant to this clause 17.

 

7

 

 

18.Capital allowances election

 

The Seller and the Buyer will, on Completion, make a joint election under
section 198 of the CAA 2001 in accordance with the provisions of Schedule 2 of
this agreement.

 

19.Buyer's acknowledgement of condition

 

The Buyer acknowledges that before the date of this contract, the Seller has
given the Buyer and others authorised by the Buyer, permission and the
opportunity to inspect, survey and carry out investigations as to the condition
of the Property. The Buyer has formed the Buyer's own view as to the condition
of the Property and the suitability of the Property for the Buyer's purposes.

 

20.Entire agreement

 

20.1This contract and the documents annexed to it constitute the entire
agreement and understanding of the parties and supersede any previous agreement
between them relating to the subject matter of this contract.

 

20.2The Buyer acknowledges and agrees that in entering into this contract, the
Buyer does not rely on and will have no remedy in respect of any statement,
representation, warranty, collateral agreement or other assurance (whether made
negligently or innocently) of any person (whether party to this contract or not)
other than as expressly set out in this contract or the documents annexed to it
or in any written replies (which includes email) which the Seller and/or the
Seller's Conveyancer has given to any written enquiries raised by the Buyer
and/or the Buyer's Conveyancer before the date of this contract. Nothing in this
clause will, however, operate to limit or exclude any liability for fraud.

 

20.3Condition 9.1.1 is varied to read, "If any plan or statement in the
contract, or in written replies which the seller's conveyancer has given to any
written enquiry raised by the buyer's conveyancer before the date of the
contract, is or was misleading or inaccurate due to any error or omission, the
remedies available are as follows."

 

20.4This contract may be signed in any number of duplicate parts all of which
taken together will on exchange constitute one contract.

 

21.Joint and several liability

 

Where the Buyer is more than one person, the Seller may release or compromise
the liability of any of those persons under this contract or grant time or other
indulgence without affecting the liability of any other of them.

 

22.Notices

 

22.1Any notice given under this contract must be in writing.

 

22.2Any notice or document to be given or delivered under this contract may be
given by delivering it personally or sending it by pre-paid first class post or
recorded delivery to the address and for the attention of the relevant party as
follows:

 

22.2.1to the Seller at:

 

101 Cobden Street, Leicester LE1 2LB

 

Fax No: 0116 253 2880

 

marked for the attention of Hemant Patel

 

with a copy to the Seller's Conveyancer, quoting the reference CLM;

 

22.2.2to the Buyer at:

 

Second Floor, 37-38 Margaret Street, London W1G 0GF

 

marked for the attention of Graydon Butler

 

with a copy to the Buyer's Conveyancer, quoting the reference Julien Allen.

 

22.3Giving or delivering a notice or a document to a party's conveyancer has the
same effect as giving or delivering it to that party.

 

22.4Any such notice or document will be deemed to have been received:

 

8

 

 

22.4.1if delivered personally, at the time of delivery provided that if delivery
occurs before 9.00 am on a working day, the notice will be deemed to have been
received at 9.00 am on that day, and if delivery occurs after 5.00 pm on a
working day, or on a day which is not a working day, the notice will be deemed
to have been received at 9.00 am on the next working day.

 

22.4.2in the case of pre-paid recorded delivery post, at 9.00 am on the second
working day after posting; and

 

22.4.3in the case of fax, at the time of transmission.

 

22.5In proving delivery, it will be sufficient to prove that delivery was made
or that the envelope containing the notice or document was properly addressed
and posted as a prepaid first class, or recorded delivery letter or registered
letter or that the fax message was properly addressed and transmitted, as the
case may be.

 

22.6A notice or document delivered under this contract will not be validly given
or delivered if sent by e-mail.

 

22.7Condition 1.3 does not apply to this contract.

 

23.Rights of third parties

 

A person who is not a party to this contract will not have any rights under or
in connection with it by virtue of the Contracts (Rights of Third Parties) Act
1999.

 

24.Governing law and jurisdiction

 

24.1This contract and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) will be governed by and construed in accordance with the law of England
and Wales.

 

24.2The parties irrevocably agree that the courts of England and Wales will have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this contract or its subject matter or formation (including
non-contractual disputes or claims).

 

24.3Each party irrevocably consents to any process in any proceedings under
clause 24.2 being served on it in accordance with the provisions of this
contract relating to service of notices. Nothing contained in this contract will
affect the right to serve process in any other manner permitted by law.

 

This contract has been entered into on the date stated at the beginning of it.

 

9

 

 

 

SCHEDULE 1

 

Documents of title referred to in clause 10.1.8

 

1.The various matters contained or referred to in the Property and Charges
Register (excluding financial charges) of LT221323 including but not limited to
the following documents:

 

1.1Conveyance dated 3 November 1894

 

1.2Conveyance dated 19 August 1929

 

1.3Conveyance dated 22 March 1971

 

1.4Conveyance dated 30 September 1971

 

1.5Deed dated 14 October 1971

 

1.6Conveyance dated 7 August 1973

 

1.7Deed of Grant dated 17 October 1991

 

1.8Transfer dated 15 November 2007 including equitable charge

 

1.9Deed dated 15 November 2007 varying rights of way

 

1.10Lease dated 2 May 2013 relating to electricity substation now registered
under LT451491

 

2.Licence to use and maintain oil separation and cleaning equipment dated 3
March 2008 between Network Rail Infrastructure Limited (1) and the Seller (2)

 

10

 

 

SCHEDULE 2

 

Capital allowances election

 

Part 1. Making of an election

 

1.The definitions in this paragraph 1 apply in this Schedule 2.

 

Election: a capital allowances election pursuant to section 198 of the CAA 2001.

 

Elected Figure: the value of the Fixed Plant in accordance with the
apportionment set out in the Election.

 

Fixed Plant: such plant and machinery (within the meaning of CAA 2001) as
constitutes a fixture or fixtures on which the Seller is, or will be required to
bring a disposal value into account on the sale of the Property as detailed in
the Election.

 

2.On Completion, the Seller and the Buyer will sign in respect of the Property
in duplicate the Election agreeing to the Elected Figure, being the disposal
value for the Fixed Plant required to be brought into account by the Seller and
falling to be treated as expenditure incurred by the Buyer on the provision of
the Fixed Plant.

 

3.The Seller and the Buyer will each submit the Election in the form set out in
Part 3 of this Schedule 2 to HM Revenue & Customs within the time limit
prescribed by law and take all reasonable steps to procure that the Elected
Figure is accepted by HM Revenue & Customs.

 

4.The Seller and the Buyer agree to reflect the Elected Figure in their
respective tax (capital allowances) computations and returns.

 

5.To enable the Buyer to make and substantiate claims under CAA 2001 in respect
of the Property, the Seller will use its reasonable endeavours to provide, or to
procure that its agents provide:

 

5.1copies of all relevant information in its possession or that of its agents;
and

 

5.2such cooperation and assistance as the Buyer may reasonably require.

 

6.The Buyer agrees that:

 

6.1it will only use such information as is provided pursuant to paragraph 5 for
the stated purpose; and

 

6.2it will not disclose, without the consent of the Seller, any such information
which the Seller expressly provides on a confidential basis.

 

7.If for any reason the Election, or the notification of it, is deficient,
ineffective or otherwise not accepted by HM Revenue & Customs, the Seller and
the Buyer will each take all reasonable steps necessary to obtain the agreement
of HM Revenue & Customs to the apportionment specified in the Election for the
purposes of capital allowances including making any amendments to the Election
or the signing of a replacement election (in either case, to the extent
possible).

 

11

 

 

Part 2. Notice of an election to use an alternative apportionment in accordance
with section 198 of the Capital Allowances Act 2001

 

 

Property address:   Crown Crest, Desford Road, Kirby Muxloe, Leicestershire LE9
2BJ Interest:   Freehold Title number:   LT221323 Seller's name and address:  
Crown Crest Property Developments Limited Seller's Unique Taxpayer Reference
Number:   [If Seller does not have one, include this statement: The Seller does
not have a Unique Taxpayer Reference Number.]  Buyer's name and address:    
Buyer's Unique Taxpayer Reference Number:   [If the Buyer does not have one,
include the following statement: The Buyer does not have a Unique Taxpayer
Reference Number.]  Date of completion of sale:     Amount apportioned to
machinery and plant fixtures in the Seller's special rate pool:     Amount
apportioned to machinery and plant fixtures in the Seller's main pool:     Sale
price:    

 

Part 3. Sale price

 

The Seller and the Buyer hereby jointly and severally elect pursuant to the
provisions of section 198 of the CAA 2001 that the amount which, for all
purposes of Part 2 of the CAA 2001, is to be taken as the portion of the sale
price of the interest specified above which falls to be included as expenditure
incurred by the Buyer on the provision of plant and machinery fixtures is £1
(one pound). A list of the fixtures and the amount to be apportioned to them is
set out below.

 

Integral features and other plant and machinery fixtures in the special rate
pool

 

Items   Apportioned amount     Integral features (for the Seller) and other
plant and machinery fixtures allocated to the special rate pool (£) Electrical
systems (including lighting systems)     Cold water systems     Space or water
heating systems, powered systems of ventilation, air cooling or air
purification, and any floor or ceiling comprised of such systems     Lifts,
escalators and moving walkways     External solar shading (i.e. brise soleil)  
  [List other fixtures or categories of fixtures that are not integral features
for the Seller but are held in the special rate pool]     TOTAL    

 



12

 

 

Integral features and other plant and machinery fixtures in the main pool

 

Items   Apportioned amount     Integral features (for the Seller) and other
plant and machinery fixtures allocated to the main pool (£) Electrical systems
(including lighting systems)     Cold water systems     Space or water heating
systems, powered systems of ventilation, air cooling or air purification, and
any floor or ceiling comprised of such systems     Lifts, escalators and moving
walkways     External solar shading (i.e. brise soleil)     [List other fixtures
or categories of fixtures that are not integral features for the Seller and are
held in the main pool]     TOTAL    

 

13

 

 

Signed by     for and on behalf of CROWN CREST
PROPERTY DEVELOPMENTS LIMITED  

/s/CROWN CREST PROPERTY

DEVELOPMENTS LIMITED

          Director Signed by Jesse C. Galloway    

for and on behalf of ARC

CCLTRUK001, LLC

  /s/ Jesse C. Galloway     Authorized Signatory       Signed by    

for and on behalf of CROWN CREST

(LEICESTER) PLC

  /s/CROWN (LEICESTER) PLC           Director Signed by    

for and on behalf of CROWN CREST

GROUP LIMITED

 

/s/CROWN CREST PROPERTY

DEVELOPMENTS LIMITED

          Director       Signed by   /s/POUNDSTRETCHER LIMITED

for and on behalf of

POUNDSTRETCHER LIMITED

        Director

 

14

 

